DETAILED ACTION
	Claims 1-9 and 11-19 are amended. Claims 1-9 and 11-19 are pending. A complete action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (U.S. Patent Application Publication No. 20150094558) in view of Walter (U.S. Patent Application Publication No. 20100234697), in view of Cordero (U.S. Patent No. 6298255), and in further view of Istvan (U.S. Patent Application Publication No. 20040073127).
Regarding claims 1 and 11, Russell teaches an ECG recorder system (700, Fig. 7). The system includes an electrode patch (abstract) comprising storage (element 825-a); and a monitor recorder (element 210-d), comprising: a sealed housing adapted to be removably secured into a nonconductive receptacle on the electrode patch ([0056]; element 210-d, 215-c); and electronic circuity comprised 
Russell does not teach the electrode patch comprising storage affixed directly to the electrode patch. 
Walter, in a similar field of endeavor, teaches the electrode patch comprising storage affixed directly to the electrode patch ([0050-0051]; Fig. 2A, 2B, elements 200, 204). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include affixing the storage directly to the electrode patch as taught by Walter in the system of Russell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Russell and Walter do not teach the storage configured to store a predetermined recording time duration.
Cordero, in a similar field of endeavor, teaches the storage configured to store a predetermined recording time duration (Col. 20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the storage being configured to store a predetermined recording time duration as taught by Cordero in the system of Russell and Walter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Istvan, in a similar field of endeavor, teaches receiving on the monitor recorder from the storage affixed on the electrode patch the recording time duration comprising an amount of time for recording the electrocardiographic signals ([0097]; Fig. 1; in order for the body electronics unit 14 to transmit ECG data to the base station 16 for a predetermined amount of time and terminate after that time value was reached, the said predetermined amount of time would have to be documented in some sort of memory or storage otherwise the device would not be able to function over a predetermined time interval; [0095-0096], further mentions token key 132 that allows for there to be communication between the electronics unit 14 and the base station 16), and to terminate recording of the electrocardiographic signals when the time duration for recording the electrocardiographic signals has been satisfied [0097].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Russell, Walter, and Cordero to include receiving on the monitor recorder from the storage affixed on the electrode patch the recording time duration comprising an amount of time for recording the electrocardiographic signals as taught by Istvan in order to allow the device to record only appropriate information during a defined time period such that no issues with data storage would arise since the device would not have to constantly monitor a patient during use. 
Further regarding claim 11, Russell further teaches a flexible backing formed of an elongated strip of stretchable material ([0058]; element 725); a pair of electrocardiographic electrodes conductively exposed on a contact surface of each end of the elongated strip, respectively (Fig. 7, elements 730-a-1 and 730-a-2); a non-conductive receptacle adhered to an outward-facing surface of 
Regarding claims 2 and 12, the combination of Russell, Walter, Cordero, and Istvan teach all the elements of the claimed invention as stated above.
Russell, Walter, and Istvan do not teach wherein the electrode patch comprises a crypto circuit to store the recording time duration.
Cordero further teaches wherein the electrode patch comprises a crypto circuit to store the recording time duration (Col. 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the electrode patch comprises a crypto circuit to store the recording time duration as taught by Cordero in the system of Russell, Walter, Cordero, and Istvan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 3 and 13, the combination of Russell, Walter, Cordero, and Istvan teach all the elements of the claimed invention as stated above.
Russell further teaches wherein at least one further electrode patch comprising a flexible backing, pair of electrocardiographic electrodes, non-conductive receptacle and battery is configured to replace the electrode patch once recording of the electrocardiographic signals is terminated ([0006], [0022], [0047], [0060]).
Regarding claims 4 and 14, the combination of Russell, Walter, Cordero, and Istvan teach all the elements of the claimed invention as stated above.

Russell and Walter do not teach the memory to receive the predetermined recording time duration at a time comprising one of during or after manufacture.
Cordero further teaches the memory to receive the predetermined recording time duration at a time comprising one of during or after manufacture (Col. 20, lines 46-61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the memory to receive the recording time duration at a time comprising one of during or after manufacture as taught by Cordero in the system of Russell and Walter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, Istvan also teaches the memory to receive the predetermined recording time duration at a time comprising one of during or after manufacture ([0097]; Fig. 1; in order for the body electronics unit 14 to transmit ECG data to the base station 16 for a predetermined amount of time and terminate after that time value was reached, the said predetermined amount of time would have to be documented in some sort of memory or storage otherwise the device would not be able to function over a predetermined time interval; [0095-0096], further mentions token key 132 containing a memory chip that allows for there to be communication between the electronics unit 14 and the base station 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Russell, Walter, and Cordero to include the memory to receive the predetermined recording time duration at a time comprising one of during or after manufacture as taught by Istvan in order to allow ensure that the device would record signals over the preferred recording time thus saving memory space in the device for future recordings. 
Regarding claims 5 and 15, the combination of Russell, Walter, Cordero, and Istvan teach all the elements of the claimed invention as stated above.
Russell further teaches a download station to retrieve the recorded electrocardiographic signals from the electrocardiographic front end circuit ([0023]; Fig. 1, elements 115, 120, 135).
Regarding claims 6 and 16, the combination of Russell, Walter, Cordero, and Istvan teach all the elements of the claimed invention as stated above.
Russell further teaches a set of electrical contacts formed on a surface of the sealed housing that interface with a set of terminals on a paired receptacle of the download station ([0079]).
Regarding claims 7 and 17, the combination of Russell, Walter, Cordero, and Istvan teach all the elements of the claimed invention as stated above.
Russell further teaches a computing device configured to receive and convert the electrocardiographic signals into a different format ([0023], [0025]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (U.S. Patent Application Publication No. 20150094558) in view of Walter (U.S. Patent Application Publication No. 20100234697), in view of Cordero (U.S. Patent No. 6298255), in view of Istvan (U.S. Patent Application Publication No. 20040073127), and in further view of Kumar (U.S. Patent Application Publication No. 20070225611).
Regarding claims 8 and 18, the combination of Russell, Walter, Cordero, and Istvan teach all the elements of the claimed invention as stated above.
Russell, Walter, Cordero, and Istvan do not teach a feedback button formed on a surface of the sealed housing and configured to mark events identified by a wearer.
Kumar, in a similar field of endeavor, teaches a feedback button formed on a surface of the sealed housing and configured to mark events identified by a wearer ([0059], [0070], [0072], [0077], [0115]; Fig. 6A-7D, 13B; element 130, 131).
.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (U.S. Patent Application Publication No. 20150094558) in view of Walter (U.S. Patent Application Publication No. 20100234697), in view of Cordero (U.S. Patent No. 6298255), in view of Istvan (U.S. Patent Application Publication No. 20040073127), and in further view of Wang (U.S. Patent Application Publication No. 20150051472).
Regarding claims 9 and 19, the combination of Russell, Walter, Cordero, and Istvan teach all the elements of the claimed invention as stated above.
Russell further teaches a buzzer and comprising a speaker, magnetic resonator, or piezoelectric buzzer and configured to output feedback to a wearer ([0024]).
Russell, Walter, Cordero, and Istvan do not teach that the buzzer is positioned on a surface of the sealed housing.
Wang, in a similar field of endeavor, teaches that the buzzer is positioned on a surface of the sealed housing ([0046]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include that the buzzer is positioned on a surface of the sealed housing as taught by Wang in the system of Russell, Walter, Cordero, and Istvan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 concerning the shortcomings of Kumar regarding the predetermined time duration of ECG signal recording have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see Istvan ‘127 in 103 rejections above).
In addition, Applicant's arguments filed 02/19/2021 pertaining to matter not mentioned above have been fully considered but they are not persuasive. Regarding the “termination” of recording ECG signals, while it is true that Kumar teaches intermittent recording periods (i.e. 5 minute intervals as stated in [0043]), these recording periods of time would have to terminate before they resumed or else they would not be intermittent recording periods and would instead be continuous recording periods. Kumar discusses that the recording periods are triggered by an arrhythmia detection algorithm, which would have to terminate/end at the end of the recording period and then resume at the beginning of the next arrhythmia detection. Kumar does not teach the amended “predetermined time duration” element as different arrhythmias can result in different amounts of recording time depending on the circumstances of the said arrhythmias, but this element in addition to the termination of signals element is taught by Istvan ‘127 (see above paragraph and above 103 rejections). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794